Citation Nr: 1448857	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-11 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for cataracts, macular degeneration, presbyopia, and dermatochalasis, to include as secondary to service-connected coronary artery disease, bilateral hearing loss, and bilateral tinnitus.

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to an increased initial rating for history of branch retinal artery occlusion of the left eye, rated as noncompensable from December 2, 2010, and 10 percent disabling since August 3, 2011.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected coronary artery disease, bilateral hearing loss, and bilateral tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010, February 2011, and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In April 2013, the Veteran testified at a Board hearing at the RO in Lincoln.  A transcript of that proceeding is associated with the Veteran's electronic (Virtual VA) claims file.

The Board has expanded the psychiatric issue on appeal to include any and all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (although a claim identifies a single psychiatric disorder without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or VA obtains in support of the claim).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his April 2013 Board hearing, prior to promulgation of a decision in the appeal of the issue of entitlement to service connection for cataracts, macular degeneration, presbyopia, and dermatochalasis, the Veteran withdrew this appeal.

2.  Throughout the period on appeal, the Veteran's hearing loss was manifested by numeric designations no greater than Level I in the right ear and no greater than Level I in the left ear.

3.  Throughout the period on appeal, the Veteran's history of branch retinal artery occlusion of the left eye has been manifested by a centrally located scotoma of the left eye; a compensable visual impairment has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue to service connection for cataracts, macular degeneration, presbyopia, and dermatochalasis have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criterial for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).

3.  The criteria for a 10 percent rating, and no higher, for history of branch retinal artery occlusion of the left eye have been met for the entire rating period.  38 U.S.C.A. § 1155, 5103 (West 2002); 38 C.F.R. § 4.1-4, 4.14, 4.79, Diagnostic Codes 6079 - 6081 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify has been satisfied through a notice letters dated September 2010 (bilateral hearing loss) and December 2010 (left eye disability), which fully addressed all notice elements. These letters informed the Veteran of what evidence was required to substantiate his claims for service connection (left eye disability) and an increased rating (bilateral hearing loss) and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  The Board notes that the Veteran's claim for an initial increased rating for his left eye disability arises out of the grant of service connection for that disability.  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file. All post-service treatment records and reports identified by the Veteran have also been obtained. The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.  

The Veteran was provided with a VA examination to assess the severity of his bilateral hearing loss in January 2011.  The Board finds this examination is adequate for deciding the issue of entitlement to a compensable rating for bilateral hearing loss on appeal, as it involved a review of the Veteran's pertinent medical history, a clinical evaluation of the Veteran, a review of relevant symptomatology related to the given disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Indeed, the Veteran has not argued that the January 2011 VA audiology examination is somehow inadequate.

The Veteran argued that his first VA examination for his service-connected left eye disability was inadequate.  See Board Hearing at 3.  The Board agrees.  The Veteran explained that during the examination while the examiner was conducting a field of vision test, a response remote malfunctioned and the Veteran was instructed to tap a pencil on a table when he saw beams of light.  The Board finds the Veteran's assertions credible and does not quarrel with his statements concerning the accuracy of testing performed at his January 2011 VA examination.  Thus, the Board finds that the January 2011 VA examination is inadequate and the Board will not use those results in deciding the Veteran's claim for an increased rating.

The Veteran also argues that the November 2011 VA examination is inadequate; however, neither the Veteran nor his representative has pointed towards any real inadequacies.  Although the Veteran stated that the examiner indicated that appeared confused as to which eye was worse, see Board Hearing at 5, a review of the examination report reveals no apparent inadequacies.  Indeed, the examination report contains the objective findings from testing performed at the November 2011 VA examination.  Thus, despite some apparent confusion as to which eye was more impaired, the VA examiner provided the objective results to all the necessary testing required to apply the applicable diagnostic codes in this case.  Thus, the Board concludes that the November 2011 VA examination is adequate and the results from that examination will be used to determine whether an increased rating is warranted for the Veteran's service-connected left eye disability.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

I. Withdrawal of Appeals

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Withdrawal may be made by the appellant or an authorized representative.  38 C.F.R. § 20.204.

At his April 2013 Board hearing, the Veteran requested withdrawal of his appeal on the issue of entitlement to service connection for cataracts, macular degeneration, presbyopia, and dermatochalasis.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and the appeal is dismissed.

II. Increased Ratings

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

In claims for increased ratings, the Board in required to consider the appropriateness of "staged ratings," where different ratings are assigned for different periods of time.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record. After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

A. Bilateral Hearing Loss

The Veteran's bilateral hearing loss is rated under Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations. Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014). 

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment. When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2014).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  As will be shown below, the Veteran has not displayed exceptional patterns of hearing loss at any point during this appeal.

Audiometric testing with respect to the Veteran's bilateral hearing loss was performed at his November 2010 VA examination.  On the November 2010 VA examination, pure tone thresholds, in decibels, were recorded as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
20
35
70
32.5
LEFT
10
30
55
40
33.75

The November 2010 VA examination also revealed speech recognition scores of 92 percent for the left ear and 96 percent for the right ear as a result of the Maryland CNC test.  Under Table VI, the Veteran's right ear is assigned Roman numeral I and the left ear is assigned a Roman numeral I.  See 38 C.F.R. §§ 3.383, 4.85(f).  Under Table VII, if one ear is rated I and the other is rated I, a zero percent disability rating is assigned.  These results do not show an exceptional patterns of hearing impairment that would trigger the provisions of 38 C.F.R. § 4.86.

The Board notes several VA treatment records noting that the Veteran was provided new hearing aids.  See January 2011 VA Treatment Record; December 2012 VA Treatment Record (Virtual VA).  However, no records other than the November 2010 VA examination report provide any hearing testing results to which the applicable diagnostic code can be applied.  Indeed, the Veteran himself reported no change in hearing since his November 2010 VA examination.  See December 2012 VA Treatment Record (Virtual VA).

The Board acknowledges the Veteran's argument that he experiences difficulty hearing on the telephone and during various conversations.  See Board Hearing Transcript at 11.  Likewise, the Board notes the Veteran's wife's statement that the Veteran has trouble hearing the television and that the Veteran has general problems with his hearing.  See March 2011 Statement of Veteran's Wife.  The Veteran's level of hearing impairment, however, has been objectively measured and the applicable diagnostic code has been mechanically applied to those results.  See Lendenmann, 3 Vet. App. at 349.  Thus, the hearing problems experienced by the Veteran, as he and his wife have reported, have been measured through objective testing and application of the diagnostic code does not warrant a compensable rating for his bilateral hearing loss. 

The Board has also considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology in this case, as a degree of difficulty in hearing would be expected with any hearing loss.  The rating criteria provide for a greater evaluation for additional or more severe symptoms; and as such, his disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

As the evidence is against the Veteran's claim for a compensable rating, the benefit-of-the-doubt doctrine is not for application in this case and the claim must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 55-57.

B. History of Branch Retinal Artery Occlusion of the Left Eye

The Veteran's history of branch retinal artery occlusion of the left eye is rated pursuant to Diagnostic Code 6081.  See 38 C.F.R. § 4.79, Diagnostic Code 6081.

Under Diagnostic Code 6081, a minimum 10 percent disability evaluation is assigned with a scotoma affects one-quarter of the visual field (quadrantanopsia) or with centrally located scotoma of any size.  Alternatively, the Veteran must be evaluated based on visual impairment due to scotoma, if that would result in a higher evaluation. 38 C.F.R. § 4.79, Diagnostic Code 6081.

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a . Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity. 38 C.F.R. § 4.84a , Diagnostic Codes 6061 to 6079.

Regarding impairment of field vision, 38 C.F.R. § 4.76a explains how ratings are assigned based on impairment of field vision, as follows. The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians. The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III. The degrees lost are then added together to determine total degrees lost. This is subtracted from 500. The difference represents the total remaining degrees of visual field. The difference divided by 8 represents the average contraction for rating purposes. 38 C.F.R. § 4.76a. 

According to Table III in 38 C.F.R. § 4.76a, the normal visual field extent at the 8 principal meridians, in degrees, is temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55. The total visual field is 500 degrees. 

Diagnostic Code 6080 provides that unilateral concentric contraction of the visual fields to 60 degrees, but not to 45 degrees, is rated as 10 percent disabling or as equivalent to visual acuity of 20/50.  Unilateral concentric contraction of the visual fields to 45 degrees, but not to 30 degrees, is rated as 10 percent disabling or as equivalent to visual acuity of 20/70.  Unilateral concentric contraction of visual fields to 30 degrees, but not to 15 degrees, is rated as 10 percent disabling or as equivalent to visual acuity of 20/100.  Unilateral concentric contraction of the visual fields to 15 degrees, but not to 5 degrees, is rated as 20 percent disabling or as equivalent to visual acuity of 20/200.  Unilateral concentric contraction of the visual fields to 5 degrees, is rated as 30 percent disabling or as equivalent to visual acuity of 5/200.  Unilateral visual loss of the nasal half of the field, is rated as 10 percent disabling, or as equivalent to 20/50.  Unilateral visual loss of the temporal half of the field, is rated as 10 percent disabling, or as equivalent to 20/70. Impairment of field vision by homonymous hemianopsia is rated as 30 percent disabling.  38 C.F.R. § 4.84a, Diagnostic Code 6080.

A letter and treatment record from Dr. J.W. dated June 2010 was submitted.  He noted that the Veteran had experienced decreased vision with a dark spot near the center of his left eye since June 2010, shortly after a procedure where a coronary stint was placed.  Dr. J.W. explained that the Veteran possessed 20/20 vision in his right eye (OD) and 20/25 vision in his left eye (OS).  Dr. J.W. stated that the Veteran "suffered a small retinal arterial occlusion, causing a large area of nerve fiber layer infarct bordering the center of his vision in the left eye."  

As discussed above, the Board has concluded that the January 2011 VA examination is inadequate for the purpose of rating the Veteran's service-connected left eye disability.  Thus, the results of that examination will not be discussed further.

The Veteran was afforded a VA examination in November 2011.  The examiner confirmed the diagnosis of a small branched retinal artery occlusion of the left eye.  The examiner also noted that the Veteran experiences dry macular degeneration in both eyes.  The Veteran is only service connected for a left eye disability, small branched retinal artery occlusion of the left eye. 

The examiner measured the Veteran's visual acuity.  Uncorrected distance was measured at 20/40 or better bilaterally.  Uncorrected near was measured at 20/100 bilaterally.  Corrected distance was measured at 20/40 or better bilaterally and corrected near was also measured at 20/40 or better bilaterally.

Pupils were measured at 4mm in diameter bilaterally and pupils were noted to be round and reflective to light.  The examiner explained that the Veteran does not experience anatomical loss, light perception only, extremely poor vision or blindness of either eye.  The examiner also noted that the Veteran does not experience astigmatism or diplopia.  

November 2010, May 2011 (Virtual VA), August 2011 (Virtual VA), February 2012 (Virtual VA) and August 2012 (Virtual VA) VA treatment record noted correct vision of 20/25 in the right eye and 20/25 in the left eye.  

The evidence above reflects that a 10 percent rating is warranted for the entire rating period.  As discussed above, the November 2010 VA examination has been deemed inadequate.  Thus, any results from that examination will not be utilized in determining the severity of the Veteran's service-connected disability.  Nonetheless, affording the Veteran the benefit of the doubt, it appears that the Veteran has experienced centrally located scotoma in his left eye throughout the rating period.  Dr. J.W.'s June 2010 letter states that the Veteran had a left eye scotoma at that time.  Dr. J.W. also noted that the Veteran experienced a dark spot and decreased vision near the center of his eye.  Given this information, the Board concludes that it is likely that the Veteran has experienced a centrally located scotoma throughout the rating period.  Thus, a 10 percent rating is granted for the entire period on appeal under Diagnostic Code 6081.

Having determined that a 10 percent rating (the schedular maximum) is warranted throughout the entire appeal period under Diagnostic Code 6081, that diagnostic code directs that the Board must evaluate the Veteran's disability based on visual impairment due to scotoma, if that would result in a higher evaluation.  38 C.F.R. § 4.79, Diagnostic Code 6081.  

A rating in excess of 10 percent, however, is not warranted based on visual impairment due to scotoma.  In order to warrant a higher rating of 20 percent rating for loss of central visual acuity, the corrected vision must be 20/70 in one eye and 20/50 in the other eye, or 20/200 in one eye and 20/40 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6066- 6079.  During the course of this appeal, the Veteran's visual acuity never met these criteria.  The Board will use the worst visual acuity in each eye, which would be 20/40 in the left eye and 20/40 in the right eye.  Under the criteria listed in the Diagnostic Codes 6061 through 6079, the Veteran's vision acuity is not severe enough to warrant a higher evaluation on the basis of impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6066- 6079, Table V (a compensable rating for central visual acuity impairment requires at least 20/50 in each eye).  Using the confirmed corrected visual acuity measurements in the claims file, no more than a 0 percent rating is warranted for loss of central visual acuity.  Consequently, the Board finds that a rating in excess of 10 percent for the left eye disability based on central visual acuity impairment is not warranted.  38 C.F.R. § 4.84a, Diagnostic Codes 6066- 6079, Table V.

The Board acknowledges the Veteran's and his wife's statements that the Veteran is often unable to see certain things if he looks a certain way.  See Board Hearing Transcript; April 2013 Statement of Veteran's Spouse.  However, the applicable diagnostic codes provide for some loss of vision and the objective tests discussed above provide the necessary results to apply those diagnostic codes.  The Board understands the concerns of the Veteran and his wife that the Veteran does experience impaired vision.  The Board, however, must apply the objective results of the eye tests performed and apply those results to the applicable diagnostic codes to determine the severity of the Veteran's service connected disability.  As was shown above, those results do not warrant greater than a 10 percent rating throughout the entire period on appeal.

For the entire period, the Board has also considered whether the left eye disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell, 9 Vet. App. at 338-39.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher, 4 Vet. App. at 60 ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology in this case-some decreased left eye vision.  The rating criteria provide for a greater evaluation for additional or more severe symptoms; and as such, his disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

As such, a 10 percent rating for the entire period on appeal is warranted.  A rating in excess of 10 percent is not warranted as a compensable visual impairment has not been shown at any point, as discussed above. 


ORDER

The appeal of entitlement to service connection for cataracts, macular degeneration, presbyopia, and dermatochalasis is dismissed.

Entitlement to a compensable rating for bilateral hearing loss is denied.

Entitlement to 10 percent rating for history of branch retinal artery occlusion of the left eye is granted for the entire rating period, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for history of branch retinal artery occlusion of the left eye is denied.


REMAND

A new VA examination is required with respect to the issue of entitlement to service connection for a psychiatric disability.  

The Veteran was afforded a VA examination in January 2011.  There, the examiner determined that the Veteran did not suffer from any diagnosable psychiatric disability; however, an April 2013 VA treatment record notes a diagnosis of mood disorder with mild anxiety and depression.  Particularly relevant, that treatment record describes the Veteran's mood disorder as "2nd to medical condition-arteriosclerosis, coronary artery disease, Agent Orange exposure."  This indicates that the Veteran's psychiatric disorder is secondary to a service-connected disability-coronary artery disease.  Likewise, there is some indication that the Veteran has developed a mood disorder as a result of his fear of his presumed exposure to Agent Orange while serving in Vietnam.  The treating physician did not provide any rationale as to why mood disorder is secondary to the Veteran's service-connected coronary artery disease or his presumed exposure to Agent Orange.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, while the April 2013 VA treatment record alone is not sufficient to find that secondary service connection is warranted, the record does trigger the need for a new VA examination to address the relationship, if  any, between any psychiatric disability and the Veteran's service-connected disabilities and his fear of his presumed exposure to Agent Orange.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination.  The examiner must review the claims file.  The examiner must opine as to the following:

a. Is it at least as likely as not (i.e., 50 percent or greater probability) that any mood disorder is etiologically related to the Veteran's period of active military service?

The examiner should specifically discuss the impact of the Veteran's presumed exposure to herbicides in Vietnam on his mood disorder in addressing this question.

b. Is it at least as likely as not (i.e., 50 percent or greater probability) that any of the Veteran's service-connected disabilities caused any mood disorder?

The Veteran's service-connected disabilities are coronary artery disease, tinnitus, bilateral hearing loss, and history of branch retinal artery occlusion of the left eye.

c. Is it at least as likely as not (i.e., 50 percent or greater probability) that any of the Veteran's service-connected disabilities aggravated (increased in disability beyond the natural progression) any mood disorder?  If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by service-connected disability.

A rationale for all opinions should be provided.  If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

2. Then, readjudicate the issue on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the claimant and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


